DUNIWAY, J.
Snebold appeals from an order denying his petition for a writ of error coram nobis. On October 1, 1958, he was convicted of a violation of Penal Code, section 4502, possession of a deadly weapon while a prisoner committed to a state prison. He says that on the date of his conviction he was told by an assistant warden, in substance, that the latter had planted the weapon, a knife, on him.
Newly discovered evidence is a ground for motion for a new trial (Pen. Code, §§ 1181, 1182). Under these circumstances, coram nobis is not available, “even though the facts upon which the application for the writ is based were not discovered until too late to present them upon a motion for new trial.” (People v. Cox, 18 Cal.App.2d 283, 286 [63 P.2d 849]; see also People v. Tuthill, 32 Cal.2d 819, 821-822 [198 P.2d 505]; People v. Blalock, 53 Cal.2d 798, 801 [349 P.2d 953].)
Affirmed.
Bray, P. J., and Tobriner, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied June 21, 1961.